                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER RODGERS,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-336-JD-MGG

 CURTIS HILL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Christopher Rodgers, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . ..” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, this court must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief.

       In the complaint, Rodgers alleges that, in 2013, he was seventeen years old, and

he was charged as an adult without a hearing as to whether the jurisdiction of the

juvenile court should be waived. Rodgers specifically refers to Ind. Code § 31-30-4-1,

which provides that the State juvenile court does not have jurisdiction over individuals

who are at least sixteen years old and have committed certain enumerated crimes. He

asserts that the statutory scheme violated his right to procedural due process because he

did not receive an investigation and hearing. He further asserts that the statutory
scheme violated his right to equal protection because he was treated differently than

other offenders under the age of eighteen. For his claims, Rodgers seeks money

damages.

       Significantly, “in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness

would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such a determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.” Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). Here, Rodgers does not allege his conviction has

been overturned in any way and it is not plausible to infer that it has been.

       Rodgers maintains that Heck does not apply because his claims, if successful,

would not affect his conviction or sentence. However, under Indiana law, a child under

the jurisdiction of a juvenile court cannot be convicted of a crime, Ind. Code § 31-32-2-4,

and “an improper waiver of jurisdiction by the juvenile court would void any

subsequent adult criminal action.” Shepard v. State, 273 Ind. 295, 297, 404 N.E.2d 1, 3

(1980). In other words, a finding that Rodgers was improperly removed from juvenile

court or should not have been charged as an adult would have substantial

consequences on his conviction and sentence. Consequently, Heck bars Rodgers from

proceeding on the amended complaint.

       Further, even if Heck does not apply, Rodgers’ claims are subject to a two-year

statute of limitations. See Behavioral Inst. of Ind., LLC v. Hobart City of Common Council,


                                              2
406 F.3d 926, 929 (7th Cir. 2005). “A § 1983 claim accrues when the plaintiff knows or

should know that his or her constitutional rights have been violated.” Hileman v. Maze,

367 F.3d 694, 696 (7th Cir. 2004). The statutory scheme for juvenile jurisdiction was

publicly available when Rodgers was charged as an adult in 2013, and, with reasonable

diligence, he could have become aware of the facts underlying his claims at that time.

Therefore, assuming that Heck does not apply, Rodgers filed this lawsuit five years after

the limitations period expired, and his claims are untimely.

      For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because it does not state a claim upon which relief can be granted but without

prejudice.

      SO ORDERED on August 28, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
